IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,224


EX PARTE RAFAEL RODRIGUEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NO. 2000CR1921 IN THE 144TH JUDICIAL DISTRICT COURT,
BEXAR COUNTY



 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant pleaded nolo
contendere to the third degree felony offense of possession of a substance in penalty group
I, and was placed on deferred adjudication probation for a term of four years.  On October
8, 2002, Applicant was adjudicated guilty and sentenced to confinement for eighteen years,
plus a fine of $10,000.
	Applicant contends that his sentence of 18 years is outside the punishment range for
a third degree felony.  The record reflects that Applicant entered his plea to a third degree
felony but was erroneously sentenced for a second degree offense when his guilt was
adjudicated.  The trial court entered findings of fact and conclusions of law recommending
that Applicant be granted a new punishment hearing since the sentence falls outside the range
of punishment for his offense.   
	Habeas corpus relief is granted.  The sentence in cause number 2000CR1921 from the
144th District Court of Bexar County is vacated, and Applicant is remanded to the custody
of the trial court for a new sentencing hearing. 
DO NOT PUBLISH
DELIVERED: August 31, 2005